Citation Nr: 0118977	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for service-
connected prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 1997, and a statement of the case was 
issued in July 1999.  A substantive appeal was received in 
August 1999. 


FINDINGS OF FACT

The residuals of the veteran's service-connected prostate 
cancer are manifested by some pain with urination, some 
nocturnal urination, and a lack of stream control.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for residuals of the veteran's service-connected prostate 
cancer have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including §§ 4.7, 
4.115a, and 4.115b (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes four 
VA examination reports, as well as numerous private medical 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a compensable rating 
for residuals of prostate cancer.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of the residuals of his service-connected prostate 
cancer warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The residuals of the veteran's service-connected prostate 
cancer have been rated by the RO under the provisions of 
38 C.F.R. §§ 4.115a, 4.115b, and Diagnostic Code 7528.  Under 
the provisions of that Code, following therapeutic treatment 
of any malignant neoplasm of the genitourinary system and in 
the absence of any local recurrence or metastasis, a rating 
shall be made on the residuals as a voiding dysfunction or 
renal dysfunction, whichever is greater.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528, Note.  There is no allegation or report 
of any renal dysfunction in this case.

Voiding dysfunction, such as continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, are rated in accordance with how often required 
absorbent materials must be changed.  If the materials must 
be changed less than 2 times a day, a 20 percent rating is 
warranted.  Two to 4 changes a day are rated as 40 percent 
disabling.  The maximum rating for a voiding dysfunction is 
60 percent, which is merited where changes are required more 
than 4 times a day.  The rating schedule for voiding 
dysfunction also refers the rater to the schedules for 
urinary frequency and obstructed voiding.

For frequent urination, where the interval between voiding is 
2 to 3 hours or the veteran must wake 2 times per night to 
void his bladder, a 10 percent rating is warranted.  Where 
the interval is between 1 and 2 hours, or the veteran must 
awaken 3 or 4 times a night to void, a 20 percent rating is 
assigned.  If the interval is less than 1 hour or the veteran 
must awaken to void 5 times or more per night, a 40 percent 
rating is warranted.

Obstructed voiding is compensable if the following criteria 
are met:  urinary retention requiring intermittent or 
continuous catheterization is compensable as 30 percent 
disabling.  Where there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of post-void residuals greater 
than 150 cc; uroflowmetry, markedly diminished peak flow rate 
(less than 10 cc/sec); recurrent urinary tract infections 
secondary to obstruction; or stricture disease requiring 
periodic dilation every 2 to 3 months, a 10 percent rating is 
warranted.  Obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year is 
rated as 0 percent disabling.

Private treatment records from 1986 to 1997 demonstrate that 
in June 1986, the veteran underwent a transurethral resection 
of the prostate (TURP) after he complained of difficulty 
voiding his bladder.  A July 1986 progress note stated that 
the veteran's void pattern was excellent following the 
procedure with a good stream and good control.  Following the 
TURP, radiation therapy was prescribed, which caused some 
dysuria and a small amount of hematuria post-intercourse.  By 
November 1986, doctors noted that all genitourinary side 
effects had disappeared except for occasional dysuria.  A 
note in December 1987 stated that the veteran was fully 
active sexually, with minimal genitourinary symptoms.  No 
reference is made to genitourinary problems from 1987 to 
1997, but several gastrointestinal problems were dealt with.

A November 1996 VA compensation and pension examination 
reported that the veteran complained of occasional hematuria.  
Urination was reported to be satisfactory following the TURP.

At a June 1999 compensation and pension examination, the 
veteran stated that his genitourinary problems began in 
Vietnam, when in 1967 he had difficulty with urination.  A 
1986 TURP cleared up the difficulty with urination, but the 
veteran began complaining of sexual dysfunction.  On physical 
examination the urethra felt normal.

A March 2000 VA examination, the veteran complained of 
Peyronie's disease and a split stream on urination.  There 
was reportedly no difficulty starting a stream, and 
trajectory was excellent.  The veteran reported that he did 
not have the urge to urinate until his bladder had "to go 
all of a sudden," at which times he wet his pants.  He did 
not wake to urinate, with the exception of several times a 
month when he wold dream of urinating, only to awaken and 
discover that he had passed some urine and needed to void his 
bladder.  Once or twice a year, the veteran described a pink 
staining at the end of urination.

The veteran testified at a personal hearing before the 
undersigned at the RO in December 2000.  He stated that 
following the TURP, he did not ever have the sensation of 
having to urinate.  At times moving water or rain caused him 
to urinate suddenly.  He usually urinated once a day, 
depending on how much water he drank.  This was a decrease 
from before the surgery.  Several times a month, the veteran 
dreamt that he was in a latrine urinating, and awakened to 
find that he had passed a small amount of urine and had to 
void his bladder.  He urinated freely, but his stream 
sprayed.  Some pain in the low back was encountered upon 
emptying a full bladder.  There was no drainage or leakage.  
He complained of scar tissue in the urethra, which grew back 
following surgeries and dilations.

The Board finds that an initial compensable disability rating 
is not warranted.  While the veteran does have some residuals 
from the surgery to remove his prostate cancer, none of the 
symptoms or clinical findings meets the criteria for a 
compensable rating for voiding dysfunction, obstructive 
voiding, or frequent urination.  He does not require the use 
of any absorbent material, and he specifically denied the 
presence of any leakage or drainage.  The veteran has no 
problem starting his urine stream, and the stream is 
reportedly steady and strong.  The veteran indicated at the 
hearing that he had undergone dilations at some point, but 
his private treatment records, from multiple doctors and 
covering over a decade of treatment since his TURP, contain 
no references to such procedures.  Finally, the veteran's 
daytime urination frequency has actually decreased since his 
TURP, and the incidents of nocturnal urination or wakening 
are reported to be only a few times per month, not nightly as 
contemplated by the rating schedule for a compensable rating.

The veteran is receiving compensation for the sexual 
dysfunction caused by the prostate surgery; the main 
remaining complaint appears to regard a split or spraying 
urine stream.  However, this symptom is not, in and of 
itself, compensable under the rating schedule.  Therefore, 
the Board concludes that entitlement to an initial 
compensable disability rating has not been established.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  


ORDER

Entitlement to an initial compensable disability rating for 
residuals of prostate cancer is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

